DETAILED ACTION
This is a first Office action on the merits to the application filed 04/23/2021. Claims 1-22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 13, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 1, recites the limitation “the partial bandwidth feedback information.” There is a lack of antecedent basis for this limitation. As a result, claim 11 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention.  The applicant may correct this by changing this limitation into “a partial bandwidth feedback information”. 

Claim 12, line 1, recites the limitation “partial bandwidth feedback information.” There is a lack of antecedent basis for this limitation. As a result, claim 12 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant regards as the invention. The applicant should clarify this limitation.

Claims 13, 14 and 15 are also rejected under section 112(b) for depending from rejected claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 6-7, 22 are rejected under 35 U.S.C 103 as being unpatentable over Park et al. (US 2021/0392647), hereinafter “Park647”, in view of Cherian et al. (US 2017/0202020), hereinafter “Cherian”.

Regarding claim 1 and 22, Park647 teaches:
A method for wireless communications, the method comprising: 
operating an Access Point (AP) using feedback subcarrier indices for a 5bandwidth up to 320 MHz (See Fig. 1 [0008-0012], Wireless LAN network with access points (AP) 125, 130 that transmit control information to at least one STA, where such control information includes resource unit (RU) information for transmitting/receiving the data in a broadband. The broadband may be 160 MHz, 240 MHz or 320 MHz. See Fig. 15 [1231-1233]: AP transmit a PPDU to STA1 – STA3, comprising of a tone plan (indicating resource units or RUs) to all STAs in the BSS at 160 MHz, 240 MHZ or 320 MHz); 
Park 647 does not teach the signaling of control information with request for feedback from the STA:
signaling, by the AP, to a client, a subcarrier location set on which a feedback report is solicited; 
signaling, by the AP, to a client, a feedback type solicited on the subcarrier location; and 
10indicating, by the client, feedback subcarrier indices for the subcarrier location set via the feedback report solicited by the AP.
However, Cherian, in a similar endeavor that discloses allocation of resources units (RUs) using a control/trigger frame request in a multi-station network, teaches:
signaling, by the AP, to a client, a subcarrier location set on which a feedback report is solicited (See Fig. 8, 9 [0088-0096]: Access point sends a control/trigger frame (926, Fig. 9) to the STA(s) that indicate a set of RUs available to the station/STAs for uplink and/or downlink transmission (Step 805). The trigger/control frame may be a request for feedback on the set of RUs [0089].); 
signaling, by the AP, to a client, a feedback type solicited on the subcarrier location ([0089-0090]: The trigger message is (also) a request for feedback on the set of RUs (Step 805) (see Fig. 9, item 928 response frame with RU feedback). Feedback type is broadly interpreted to mean any type or manner of feedback, or message or signal. Apparatus’s feedback (Step 810) would be feedback of any type of feedback); and 
10indicating, by the client, feedback subcarrier indices for the subcarrier location set via the feedback report solicited by the AP (See Fig. 8, the apparatus (equates to the client) may determine feedback on the set of RUs (Step 810, also Fig. 9 item 928) based on the RUs that were indicated in the control/trigger frame. The determined feedback may be based on a channel condition based on a CCA determination, a NAV setting, or CQI, such that an ordered list of RUs (identified by indices) is transmitted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Cherian into the method of Park647 in order to extend the proven trigger/control and feedback mechanism to newer and larger networks with larger bandwidths (240 MHz and 320 MHz) that are deployed with newer equipment capable of higher capacities and advanced features to multiple stations/device.

Particularly for claim 22, Park647 teaches:
An access point (AP) comprising: a processor configured to (Fig. 18, Access point 100 includes processor 110)

Regarding claim 2, Park647 teaches:
the AP has defined feedback subcarrier indices for a bandwidth that is 160 MHz (See Fig. 13, An example of a tone plan (equates to, or includes, defined feedback subcarrier indices) in a 160 MHz band is illustrated. The defined nature of the plan illustrating the subcarriers grouped into RUs, is shown for a tone plan for a full band (top figure) and an OFDMA tone plan [1221-1224].).   

Regarding claim 3, Park647 teaches:
x(L) represents a subcarrier index in an 80 MHz segment that has a lower frequency and x(H) represents the subcarrier index in an 80 MHz segment that has a higher frequency, and wherein x represents subcarrier indices for the bandwidth.  (See Fig. 13, tone plan for full band example shows the full 160 MHz bandwidth with guard tones, DC tones and a 2020RU (when DC tones are excluded), where the guard tones can change locations, and the DC tones can also increase [1221-1223]. The lower half of the 160 BW is mirrored on the top half, with guard band and RU, with DC tones included. [1223]: For the OFDMA case, the tone plan shows two 996RUs for data, a lower frequency RU and an upper frequency RU.)

Regarding claim 6, Park647 teaches:
the AP has defined feedback subcarrier indices for a bandwidth that is at least 320 MHz (See Fig. 14, An example of a Tone plane in a 320 MHz band is illustrated. The defined nature of the plan illustrating the subcarriers grouped into RUs, is shown for a tone plan for a full band (top figure) and an OFDMA tone plan [1226-1229].).  

Regarding claim 7, Park647 teaches:
wherein x(LL) represents a subcarrier index in an 80 MHz segment that has the lowest frequency, x(LH) represents the subcarrier index in an 80 MHz segment whose frequency is higher than the lowest frequency, x(HL) represents the subcarrier index in an 80 MHz segment whose 5frequency is lower than a highest frequency, and x(HH) represents the subcarrier index in an 80 MHz segment that has the highest frequency, and wherein x represents subcarrier indices for the bandwidth. (See Fig. 13, tone plan for full band is an example shows the full 320 MHz bandwidth with guard tones, DC tones and RUs, where the guard tones can change locations, and the DC tones can also increase [1225-1229]. The OFDMA case, the tone plan shows four 996RU for data - a lower, lower high, higher low and higher frequency RUs.)

Regarding claim 8, Park647 teaches:
feedback subcarrier indices used in the 10feedback report where the bandwidth is at least 80 MHz are a mirrored replication of feedback subcarrier indices used in a bandwidth of 40 MHz within each 80 MHz portion of the bandwidth that is at least 80 MHz. (See Fig. 13, 14 [1219-1229]: 160 MHz and 320 MHz tone plans illustrate in these examples, that OFDMA tone plans would replicate 484RU and 996 RU allocations within the bandwidth allowed.)


Claims 4 and 5 are rejected under 35 U.S.C 103 as being unpatentable over Park647, in view of Cherian, in further view of Park et al. (US 2021/0274484) hereinafter “Park484”. 

Regarding claim 4, Park647 and Cherian do not teach:
the AP has defined feedback subcarrier indices for a bandwidth that is at least one of 240 MHz and 80+160 MHz.
However, Park484 in a similar endeavor with transmitting and receiving data on the basis of a 240 MHz tone plan in a wireless LAN network, teaches: 
the AP has defined feedback subcarrier indices for a bandwidth that is at least one of 240 MHz and 80+160 MHz (See Fig. 14, [0176-0178]: In this embodiment, the 240 MHz tone plan may be configured as both contiguous and non-contiguous bands: 80+80+80 MHz/ 160+80 MHz/80+160 MHz/240 MHz. [0194]: Option 2: combination of 160+80 MHz tone plan and 80+160 MHz tone plan. [0195]: Option 3: 240 MHz tone plan. Fig. 14 illustrates full band case and OFDMA tone plan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park 484 into the method of Park647 in view of Cherian in order to support the 240 MHz tone plan with its alternate structure (80+160/160+80) for new and larger networks that are deployed, alongside the 160 MHz and 320 MHz tone plans.

Regarding claim 5, Park647 and Cherian do not teach:
wherein x(L) represents a subcarrier index in an 80 25MHz segment that has the lowest frequency, x(M) represents the subcarrier index in an 80 MHz segment that is the center segment, and x(H) represents the subcarrier index in an 80 MHz segment that has the highest frequency, and wherein x represents subcarrier indices for the bandwidth. 
However, Park484 teaches:
wherein x(L) represents a subcarrier index in an 80 25MHz segment that has the lowest frequency, x(M) represents the subcarrier index in an 80 MHz segment that is the center segment, and x(H) represents the subcarrier index in an 80 MHz segment that has the highest frequency, and wherein x represents subcarrier indices for the bandwidth.  (See Fig. 14 [0459 – 0468]: Fig 14 shows only one embodiment, shows a full band case and the OFDMA tone case. For the OFDMA case, there are three 996RUs for data transmission that would correspond to low, middle and high 80 MHz segments, in the 240 MHz bandwidth.

Claims 9 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Park647, in view of Cherian, in further view of Gan et al. (EP 3996441) hereinafter “Gan”. 

Regarding claim 9, Park647 and Cherian do not teach:
a sounding bandwidth of at most 160 15MHz, 9-bits are used to indicate each of the possible combinations for an aggregation of 242-sized Resource Units (RUs), and wherein an aggregation of more than two RUs is considered. 
However, Gan in a similar endeavor that discloses allocating resources RUs for multiple clients, teaches: 
a sounding bandwidth of at most 160 15MHz, 9-bits are used to indicate each of the possible combinations for an aggregation of 242-sized Resource Units (RUs), and wherein an aggregation of more than two RUs is considered. (See Table 3, page 18: 9 -bit index (left column) for indicating, in bit map form, the combination of RUs that could be assembled for multiple clients, each with same or different tones. Such allocation map of tones include 26RU (minimum) up to 996RU. 242-sized RU, or 242RU, can be located on line 12 of Table 3, page 19. Also included in the table are other combinations of at least two RUs.) )

Regarding claim 10, Park647 and Cherian do not teach:
for a sounding bandwidth greater than 160 20MHz. 9-bits are used to indicate each of the possible combinations for an aggregation of 484-sized RUs, and wherein an aggregation of more than two RUs is considered.
However, Gan in a similar endeavor that discloses allocating resources RUs for multiple clients, teaches: 
for a sounding bandwidth greater than 160 20MHz. 9-bits are used to indicate each of the possible combinations for an aggregation of 484-sized RUs. and wherein an aggregation of more than two RUs is considered. (See Table 3, page 9: 464-sized RU, or 484RU, is indicated on line 12 and 16 in Table 3. Also included in the table are other combinations of at least two RUs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Gan into the method of Park 647 in view of Cherian in order to provide a simple index or mapping function to clearly identify the combinations of RUs that can be combined for allocation, to improve the efficiency of the request and allocation method.


Claims 12-16 and 21 is rejected under 35 U.S.C 103 as being unpatentable over Park647, in view of Cherian, in further view of Huang et al. (US 2019/0349067) hereinafter “Huang”. 

Regarding claim 12, Park647 and Cherian do not teach:
partial bandwidth information is defined via 14-bits; wherein RU aggregation is included via the 14-bits used to define partial bandwidth information; 37Attorney Docket No.: 82249828US02 and wherein RU indexing may be specified with respect to a 242-sized RU
However, Huang in a similar endeavor, discloses NDPA frame expansion to support bandwidths of higher capacities, teaches:
partial bandwidth information is defined via 14-bits; wherein RU aggregation is included via the 14-bits used to define partial bandwidth information; 37Attorney Docket No.: 82249828US02 and wherein RU indexing may be specified with respect to a 242-sized RU (See Table 15, page 34; The RU start index (7 bits) and RU end index (7 bits) comprise the Partial BW info (Table 14, page 32), that define the RU aggregation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method of Park647 in view of Cherian in order to adapt industry compliant frame formats into the RU allocation method for wider bandwidths above 160 MHz. 

Regarding claim 13, Park647 and Cherian do not teach:
partial bandwidth information defined 5via 14-bits includes a starting RU index that uses 4-bits, an ending RU index that uses 4-bits, and a specific RU indication that uses 6-bits. ([0019]: Huang teaches method of re-using or expanding the NPDA frame, such that partial bandwidth information field may adjust to include support for higher bandwidths and data streams. The 14 bit partial bandwidth information subfield for various options such as indicating a channel width used to determine starting and ending subcarrier indices [0034], or extending the resource unit index field using bits in the N.sub.r field [0036]. It would be an obvious design choice to adapt the 14 bits of the RU start and end index to be applied as coded bits (start 4, end 4) with specific indication with 6 bits, to support bandwidths higher than 160 MHz.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method of Park647 in view of Cherian such that an the NPDA frame mechanism can be adapted for supporting higher capacities beyond 160 MHz, by adapting the Start and end index to incorporate an additional RU indication field, for improved allocation process.  

Regarding claim 14, Park647 teaches:
a small sized RU is indicated when the starting RU index and the ending RU index are the same (See Table 15, page 34 [0099]: The RU start index alongside the RU End index illustrate the 7 bits used to characterize the RU size or duration.  For start index equal to end index would imply the RU of some duration, and such duration would be different than if the start and end indexes were different durations.).

Regarding claim 15, Park647 teaches:
a large sized RU is indicated when the starting RU index and the ending RU index are different (See Table 15, page 34 [0099]: The RU start index alongside the RU End index illustrate the 7 bits used to characterize the RU size or duration.  For start index equal to end index would imply the RU of some duration, and such duration would be different than if the start and end indexes were different durations.).

Regarding claim 16, Park647 and Cherian do not teach:
the AP performs partial bandwidth 15signaling using 16-bits, such that 8-bits indicate an RU index of a starting subcarrier and the other 8-bits indicate the RU index of an ending subcarrier; wherein RU indexing is specified with respect to a 26-sized RU; and wherein channel puncturing information is signaled via a Disallowed Subchannel bitmap.
However, Huang in a similar endeavor, discloses NDPA frame expansion to support bandwidths of higher capacities, teaches:
the AP performs partial bandwidth 15signaling using 16-bits, such that 8-bits indicate an RU index of a starting subcarrier and the other 8-bits indicate the RU index of an ending subcarrier; wherein RU indexing is specified with respect to a 26-sized RU ([0033]: Huang teaches method of re-using or expanding the NPDA frame, such that the bandwidth information field of the frame may include 16 bits, 8 of which may be used for the resource start index subfield to indicate the first 26-tome resource unit. Another 8 bits may be used for the resource unit end index subfield to indicate the last 26-tone resource unit.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method Park647 in view of Cherian such that an the NPDA frame mechanism can be adapted for supporting more than 8 spatial streams and higher capacities beyond 160 MHz, by adapting the RU start index start and end index to more bits to support for additional streams. [0019, 0031] Huang.

Regarding claim 21, Park647 and Cherian do not teach:
the AP transmits an Extremely High- Throughput (EHT) Null Data Packet Announcement (NDPA) frame that includes a Sounding Dialog Token field that is used to indicate that the transmitted EHT NDPA frame is an EHT NDPA frame type; and 15wherein indicating the EHT NDPA frame type involves setting bit zero (B0) and bit one (B1) of the Sounding Dialog Token field to (1 1).
However, Huang, in a similar endeavor that discloses sounding process using partial bandwidth feedback, teaches:
the AP transmits an Extremely High- Throughput (EHT) Null Data Packet Announcement (NDPA) frame that includes a Sounding Dialog Token field that is used to indicate that the transmitted EHT NDPA frame is an EHT NDPA frame type ([0095], page 32: in one or more embodiments, the sounding dialog token of table 12 [0092] may be used to differentiate between a HE NDPA or a VHT NDPA frame. It would be obvious as a design choice to adapt this mechanism for differentiate the advanced EHT from a default HE or VHT NDPA frame.); and 15wherein indicating the EHT NDPA frame type involves setting bit zero (B0) and bit one (B1) of the Sounding Dialog Token field to (1 1). ([0104], page 34: in one or more embodiments, to expand the NDPA frame (to support up to 16 spatial streams and wide bandwidth (320 MHz) operation modes, the sounding feedback maybe expanded:  bits 0 and 1 of the sounding dialog token field of table 12 may be set to 1 and 1. It would be obvious as a design choice to adapt this mechanism for differentiate the advanced EHT from a default HE or VHT NDPA frame, that is beyond the current high bandwidth.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huang into the method of Park647 in view of Cherian such that an adaption of the mechanism for differentiating between EHT and HE NDPA frames, that is, from one NDPA frame from another, NDPA frame supporting more than 8 spatial streams and higher capacities beyond 160 MHz, by adapting the currently defined NPDA frame to reuse the sounding dialog token field [0019, 0031] Huang.


Claims 17 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Park647, in view of Cherian, in further view of Moon et al. (US 2016/0315681) hereinafter “Moon”. 

Regarding claim 17, Park647 teaches:
primary 160 MHz segment and a secondary 160 MHz segment are given Subchannel Selective Transmission (SST) operation with Orthogonal Frequency-Division Multiple Access (OFDMA) transmission; and 25wherein the primary 160 MHz segment and the secondary 160 MHz segment are signaled using 10-bits.
However, Moon, in a similar endeavor disclosing selecting subchannels for transmission, teaches:
primary 160 MHz segment and a secondary 160 MHz segment are given Subchannel Selective Transmission (SST) operation with Orthogonal Frequency-Division Multiple Access (OFDMA) transmission; and 25wherein the primary 160 MHz segment and the secondary 160 MHz segment are signaled using 10-bits. ([See Fig. 17, [0188]: UDI field (12 bits) may be set to “1”, for the selected (primary) channel to send uplink data, otherwise set to “0”. The 12 bits covers the 10 bits.)

Regarding claim 18, Park647 teaches:
a feedback report required from the primary 160 MHz segment is signaled via the last bit of the 10-bits being "0"; and 30wherein a feedback report required from the secondary 160 MHz segment is signaled via the last bit of the 10-bits being "1". ([See Fig. 17, [0188]: UDI field (12 bits) may be set to “1”, for the selected (primary) channel to send uplink data, otherwise set to “0”. The 12 bits covers the 10 bits.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Moon into the method of Park467 in view of Cherian order to improve the allocation process for RUs by providing a selection process for a particular subchannel for null data packet processing, such as channel measurement. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Particularly regarding 9 bits comprising of 1 flag bit and 8-bit bitmap, no prior art recites nor suggests these limitations.

Claim 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Particularly in claim 20, regarding 9 CQI values for 242-tone RU and 18 CQI values for a 484-tone RU, no prior art recites nor suggests these limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IEEE P802.11ax/D6.0 (November 2019), Draft Standard for Information Technology. Part 11: Wireless Lan Medium Access Control (MAC) and Physical Layer (PHY) Specifications, Amendment 1: Enhancements for High Efficiency WLAN

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./              Examiner, Art Unit 2461                                                                                                                                                                                          /HUY D VU/Supervisory Patent Examiner, Art Unit 2461